DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 23, 24, 45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2022/0217697 to Lee et al. (hereinafter Lee).

In regard claim 1, Lee teaches or discloses a method for wireless communications by a user equipment (UE), comprising:
transmitting one or more demodulation reference signals (DMRSs) for a side-link data channel transmission via a set of one or more antenna ports (see paragraphs [0124], [0131], [0138], and [0152], a transmitting UE may be a UE performing transmission of a sidelink channel state information reference signal (SL CSI-RS) and/or a sidelink channel state information (SL CSI) report request indicator (or sidelink channel status information report request information) to a (target) receiving UE. Alternatively, a transmitting UE may be a UE performing transmission of a reference signal for sidelink RSRP (reference signal received power) measurement and/or a sidelink RSRP report request indicator (or sidelink RSRP report request information) to a (target) receiving UE); and
transmitting a second stage of a two-stage side-link control information (SCI) transmission using antenna ports from the set of one or more antenna ports (see paragraphs [0123], [0124], [0138], and [0152], the term expressed as PSCCH may be replaced with first SCI or second SCI only when a transmitting UE transmits two-stage SCI to a receiving UE. And/or, the term expressed as SCI may be replaced with PSCCH. And/or, only when a transmitting UE transmits two-stage SCI to a receiving UE, the term expressed as SCI may be replaced with first SCI or second SCI. And/or, only when a transmitting UE transmits 2-stage SCI to a receiving UE and transmits second SCI through a PSSCH, the term expressed0 as PSSCH may be replaced with second SCI. As a specific example, a transmitting UE transmits first SCI to a receiving UE through a PSCCH, may transmit second SCI to the receiving UE in a piggyback form together with data through a PSSCH. Alternatively, a transmitting UE may transmit first SCI to a receiving UE through a PSCCH, and may transmit second SCI to the receiving UE through an independent PSCCH).

In regard claims 2 and 24, Lee teaches or discloses the method of claim 1, wherein:
the sidelink data channel transmission comprises a first physical sidelink shared channel (PSSCH) transmission (see paragraphs [0110], and [0124], the UE 1 may transmit a sidelink control information (SCI) to the UE 2 through a physical sidelink control channel (PSCCH), and thereafter transmit data based on the SCI to the UE 2 through a physical sidelink shared channel (PSSCH));
the two-stage SCI (see paragraph [0152], two-stage SCI) comprises:
a first SCI transmitted on a physical sidelink control channel (PSCCH) and carrying resource availability information (see paragraphs [0213], [0216], [0237], and [0240], first sidelink control information (SCI) may be transmitted through the PSCCH, the first SCI may include an indicator field representing whether the first SCI includes the information related to the first resource); and
a second SCI transmitted on the PSSCH and carrying information to decode a data transmission (see paragraphs [0216], and [0240], a second SCI may be transmitted through the PSSCH, and the information related to the first resource may be included in the first SCI or the second SCI).

In regard claim 23, Lee teaches or discloses an apparatus for wireless communications by a user equipment (UE), comprising: 
a memory; and 
at least one processor coupled with the memory and configured to: 
transmit one or more demodulation reference signals (DMRSs) for a sidelink data channel transmission via a set of one or more antenna ports (see paragraphs [0124], [0131], [0138], and [0152], a transmitting UE may be a UE performing transmission of a sidelink channel state information reference signal (SL CSI-RS) and/or a sidelink channel state information (SL CSI) report request indicator (or sidelink channel status information report request information) to a (target) receiving UE. Alternatively, a transmitting UE may be a UE performing transmission of a reference signal for sidelink RSRP (reference signal received power) measurement and/or a sidelink RSRP report request indicator (or sidelink RSRP report request information) to a (target) receiving UE), and
transmit a second stage of a two-stage sidelink control information (SCI) transmission using antenna ports from the set of one or more antenna ports (see paragraphs [0123], [0124], [0138], and [0152], the term expressed as PSCCH may be replaced with first SCI or second SCI only when a transmitting UE transmits two-stage SCI to a receiving UE. And/or, the term expressed as SCI may be replaced with PSCCH. And/or, only when a transmitting UE transmits two-stage SCI to a receiving UE, the term expressed as SCI may be replaced with first SCI or second SCI. And/or, only when a transmitting UE transmits 2-stage SCI to a receiving UE and transmits second SCI through a PSSCH, the term expressed as PSSCH may be replaced with second SCI. As a specific example, a transmitting UE transmits first SCI to a receiving UE through a PSCCH, may transmit second SCI to the receiving UE in a piggyback form together with data through a PSSCH. Alternatively, a transmitting UE may transmit first SCI to a receiving UE through a PSCCH, and may transmit second SCI to the receiving UE through an independent PSCCH).

In regard claim 45, Lee teaches or discloses an apparatus for wireless communications by a user equipment (UE), comprising:
means for transmitting one or more demodulation reference signals (DMRSs) for a sidelink data channel transmission via a set of one or more antenna ports (see paragraphs [0124], [0131], [0138], and [0152], a transmitting UE may be a UE performing transmission of a sidelink channel state information reference signal (SL CSI-RS) and/or a sidelink channel state information (SL CSI) report request indicator (or sidelink channel status information report request information) to a (target) receiving UE. Alternatively, a transmitting UE may be a UE performing transmission of a reference signal for sidelink RSRP (reference signal received power) measurement and/or a sidelink RSRP report request indicator (or sidelink RSRP report request information) to a (target) receiving UE); and
means for transmitting a second stage of a two-stage sidelink control information (SCI) transmission using antenna ports from the set of antenna ports (see paragraphs [0123], [0124], [0138], and [0152], the term expressed as PSCCH may be replaced with first SCI or second SCI only when a transmitting UE transmits two-stage SCI to a receiving UE. And/or, the term expressed as SCI may be replaced with PSCCH. And/or, only when a transmitting UE transmits two-stage SCI to a receiving UE, the term expressed as SCI may be replaced with first SCI or second SCI. And/or, only when a transmitting UE transmits 2-stage SCI to a receiving UE and transmits second SCI through a PSSCH, the term expressed as PSSCH may be replaced with second SCI. As a specific example, a transmitting UE transmits first SCI to a receiving UE through a PSCCH, may transmit second SCI to the receiving UE in a piggyback form together with data through a PSSCH. Alternatively, a transmitting UE may transmit first SCI to a receiving UE through a PSCCH, and may transmit second SCI to the receiving UE through an independent PSCCH).

In regard claim 47, Lee teaches or discloses a computer-readable medium storing executable code thereon which, when executed by a processor, performs an operation for wireless communications by a user equipment (UE) comprising:
transmitting one or more demodulation reference signals (DMRSs) for a sidelink data channel transmission via a set of one or more antenna ports (see paragraphs [0124], [0131], [0138], and [0152], a transmitting UE may be a UE performing transmission of a sidelink channel state information reference signal (SL CSI-RS) and/or a sidelink channel state information (SL CSI) report request indicator (or sidelink channel status information report request information) to a (target) receiving UE. Alternatively, a transmitting UE may be a UE performing transmission of a reference signal for sidelink RSRP (reference signal received power) measurement and/or a sidelink RSRP report request indicator (or sidelink RSRP report request information) to a (target) receiving UE); and
transmitting a second stage of a two-stage sidelink control information (SCI) transmission using antenna ports from the set of antenna ports (see paragraphs [0123], [0124], [0138], and [0152], the term expressed as PSCCH may be replaced with first SCI or second SCI only when a transmitting UE transmits two-stage SCI to a receiving UE. And/or, the term expressed as SCI may be replaced with PSCCH. And/or, only when a transmitting UE transmits two-stage SCI to a receiving UE, the term expressed as SCI may be replaced with first SCI or second SCI. And/or, only when a transmitting UE transmits 2-stage SCI to a receiving UE and transmits second SCI through a PSSCH, the term expressed as PSSCH may be replaced with second SCI. As a specific example, a transmitting UE transmits first SCI to a receiving UE through a PSCCH, may transmit second SCI to the receiving UE in a piggyback form together with data through a PSSCH. Alternatively, a transmitting UE may transmit first SCI to a receiving UE through a PSCCH, and may transmit second SCI to the receiving UE through an independent PSCCH).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. 2022/0174682 to Li et al (hereinafter Li).

In regard claims 3 and 25, Lee may not explicitly teach or disclose the method of claim 2, wherein the first SCI and the second SCI are frequency division multiplexed (FDMed) in one or more symbols in a slot.
However, Li teaches or discloses wherein the first SCI and the second SCI are frequency division multiplexed (FDMed) in one or more symbols in a slot (see paragraph [0225], the 1st stage SCI and the 2nd stage SCI can be transmitted without any time gap between them, e.g., the 1st stage SCI and the 2nd stage SCI can be FDM-ed and transmit together with the data; or the 1st stage SCI and the 2nd stage SCI can be transmitted in contiguous symbols, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including wherein the first SCI and the second SCI are frequency division multiplexed (FDMed) in one or more symbols in a slot suggested by Li. This modification would provide for configuring sidelink transmission and dynamically scheduled very low latency read on paragraph [0006].


Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. 2022/0159674 to Deng et al (hereinafter Deng).

In regard claims 4 and 26, Lee may not explicitly teach or disclose the method of claim 1, further comprising providing an explicit indication to in a first stage of the SCI of a number of layers of the second stage of the SCI.
However, Deng teaches or discloses providing an explicit indication to in a first stage of the SCI of a number of layers of the second stage of the SCI (see paragraphs [0086], [0088], [0137], and [0159]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including providing an explicit indication to in a first stage of the SCI of a number of layers of the second stage of the SCI suggested by Deng. This modification would provide to deliver the high capacity and reliability, and low latency for various types of NR V2X transmission read on paragraph [0005].


Claims 5, 6, 7, 11, 19, 27, 28, 29, 33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. 2021/0105055 to Chae et al (hereinafter Chae).

In regard claims 5 and 27, Lee may not explicitly teach or disclose the method of claim 1, further comprising implicitly indicating a number of layers of the second stage of the SCI.
However, Chae teaches or discloses implicitly indicating a number of layers of the second stage of the SCI (see paragraph [0265], a Tx UE may indicate CSI process ID to Rx UE via a physical layer signal (e.g. PSCCH) or a higher layer signal (e.g. PC5 MAC or PC5 RRC). For example, a Tx UE may transmit CSI process ID via a second stage SCI (sidelink control information). SCI may be divided into a first stage and a second stage. The first stage may comprise information necessary for sensing operation or PSSCH decoding such as resource allocation information and DMRS information, and the second stage SCI may comprise information related to CSI reporting and HARQ feedback).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including implicitly indicating a number of layers of the second stage of the SCI suggested by Chae. This modification would provide to configure the capacity of a device, specific characteristics read on paragraph [0043].

In regard claims 6 and 28, Lee may not explicitly teach or disclose the method of claim 1, wherein transmitting the second stage of the SCI comprises transmitting the second stage of the SCI using a single layer.
	However, Chae teaches or discloses wherein transmitting the second stage of the SCI comprises transmitting the second stage of the SCI using a single layer (see paragraph [0265]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including wherein transmitting the second stage of the SCI comprises transmitting the second stage of the SCI using a single layer suggested by Chae. This modification would provide to configure the capacity of a device, specific characteristics read on paragraph [0043].

In regard claims 7 and 29, Lee may not explicitly teach or disclose the method of claim 1, wherein transmitting the second stage of the SCI comprises transmitting the second stage of the SCI using a number of layers equal to a number of layers used for the sidelink data channel transmission.
However, Chae teaches or discloses wherein transmitting the second stage of the SCI comprises transmitting the second stage of the SCI using a number of layers equal to a number of layers used for the sidelink data channel transmission (see paragraphs [0265]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including wherein transmitting the second stage of the SCI comprises transmitting the second stage of the SCI using a number of layers equal to a number of layers used for the sidelink data channel transmission suggested by Chae. This modification would provide to configure the capacity of a device, specific characteristics read on paragraph [0043].

In regard claims 11 and 33, Lee may not explicitly teach or disclose the method of claim 1, wherein: the sidelink data channel is precoded with a precoder; and the method further comprises precoding the second stage of the two-stage sidelink control information (SCI) transmission using the precoder.
	However, Chae teaches or discloses 
the sidelink data channel is precoded with a precoder (see paragraphs [0256]); and 
the method further comprises precoding the second stage of the two-stage sidelink control information (SCI) transmission using the precoder (see paragraphs [0256], and [0257]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including the sidelink data channel is precoded with a precoder and precoding the second stage of the two-stage sidelink control information (SCI) transmission using the precoder suggested by Chae. This modification would provide to configure the capacity of a device, specific characteristics read on paragraph [0043].

In regard claims 19 and 41, Lee may not explicitly teach or disclose the method of claim 12, wherein receiving the second stage of the SCI comprises receiving the second stage of the SCI using a single layer.
	However, Chae teaches or discloses wherein receiving the second stage of the SCI comprises receiving the second stage of the SCI using a single layer (see paragraph [0265]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including wherein receiving the second stage of the SCI comprises receiving the second stage of the SCI using a single layer suggested by Chae. This modification would provide to configure the capacity of a device, specific characteristics read on paragraph [0043].



Claims 12, 13, 35, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. 2022/0272727 to Salim et al (hereinafter Salim).

In regard claim 12, Lee teaches or discloses a method for wireless communications by a user equipment (UE), comprising:
receiving, on a sidelink channel, one or more demodulation reference signals (DMRSs) for a sidelink data channel transmission via a set of one or more antenna ports (see paragraphs [0124] and [0138], the sidelink RSRP may be an RSRP measurement value calculated using filtering of an L1 (layer-1) layer. For example, a reference signal for measuring a sidelink RSRP may be a predefined reference signal. As an example, a reference signal for measuring the RSRP may be a PSSCH DMRS (Demodulation Reference Signal), a DMRS for a PSSCH, or a DMRS related to a PSSCH);
receiving a second stage of a two-stage sidelink control information (SCI) transmission from using antenna ports from the set of one or more antenna ports (see paragraphs [0110], [0131], [0138], [0152], [0213], and [0237], SCI may be replaced with PSCCH. And/or, only when a transmitting UE transmits two-stage SCI to a receiving UE, the term expressed as SCI may be replaced with first SCI or second SCI. And/or, only when a transmitting UE transmits 2-stage SCI to a receiving UE and transmits second SCI through a PSSCH, the term expressed as PSSCH may be replaced with second SCI); and 
demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel transmission (see paragraphs [0138], [0151]).
Lee may not explicitly teach or disclose demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel transmission.
However, Salim teaches or discloses demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel transmission (see paragraphs [0057], [0061], second stage SCI may use the same demodulation reference symbols (DMRS) as of data in PSSCH, the front-loaded DMRS may be helpful for fast SCI detection and the second stage SCI may follow right after the front-loaded DMRS symbol).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel transmission suggested by Salim. This modification would provide to improve various in wireless communications systems.

In regard claims 13 and 35, Lee teaches or discloses the method of claim 12, wherein:
the sidelink data channel transmission comprises a first physical sidelink shared channel (PSSCH) transmission (see paragraphs [0110], [0124], the UE 1 may transmit a sidelink control information (SCI) to the UE 2 through a physical sidelink control channel (PSCCH), and thereafter transmit data based on the SCI to the UE 2 through a physical sidelink shared channel (PSSCH)); and
the two-stage SCI (see paragraph [0152], two-stage SCI) comprises:
a first SCI transmitted on a physical sidelink control channel (PSCCH) and carrying resource availability information (see paragraphs [0213], [0216], [0237], [0240], first sidelink control information (SCI) may be transmitted through the PSCCH, the first SCI may include an indicator field representing whether the first SCI includes the information related to the first resource); and a second SCI transmitted on the PSSCH and carrying information to decode a data transmission (see paragraphs [0216], [0240], a second SCI may be transmitted through the PSSCH, and the information related to the first resource may be included in the first SCI or the second SCI).

In regard claims 18 and 40, Lee may not explicitly teach or disclose the method of claim 12, further comprising receiving an explicit indication in a first stage of the SCI of a number of layers used for the second stage of the SCI.
However, Salim teaches or discloses receiving an explicit indication in a first stage of the SCI of a number of layers used for the second stage of the SCI (see paragraphs [0052] and [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including receiving an explicit indication in a first stage of the SCI of a number of layers used for the second stage of the SCI suggested by Salim. This modification would provide to improve various in wireless communications systems.

In regard claim 46, Lee teaches or discloses an apparatus for wireless communications by a user equipment (UE), comprising:
means for receiving, on a sidelink channel, one or more demodulation reference signals (DMRSs) for a sidelink data channel transmission via a set of one or more antenna ports (see paragraphs [0124] and [0138], the sidelink RSRP may be an RSRP measurement value calculated using filtering of an L1 (layer-1) layer. For example, a reference signal for measuring a sidelink RSRP may be a predefined reference signal. As an example, a reference signal for measuring the RSRP may be a PSSCH DMRS (Demodulation Reference Signal), a DMRS for a PSSCH, or a DMRS related to a PSSCH);
means for receiving a second stage of a two-stage sidelink control information (SCI) transmission using antenna ports from the set of antenna ports (see paragraphs [0110], [0131], [0138], [0152], [0213], and [0237], SCI may be replaced with PSCCH. And/or, only when a transmitting UE transmits two-stage SCI to a receiving UE, the term expressed as SCI may be replaced with first SCI or second SCI. And/or, only when a transmitting UE transmits 2-stage SCI to a receiving UE and transmits second SCI through a PSSCH, the term expressed as PSSCH may be replaced with second SCI); and 
means for demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel (see paragraphs [0138], [0151]).
Lee may not explicitly teach or disclose demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel transmission.
However, Salim teaches or discloses means for demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel (see paragraphs [0057], [0061], second stage SCI may use the same demodulation reference symbols (DMRS) as of data in PSSCH, the front-loaded DMRS may be helpful for fast SCI detection and the second stage SCI may follow right after the front-loaded DMRS symbol).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including means for demodulating the second stage of the two-stage SCI using the one or more DMRSs for the sidelink data channel suggested by Salim. This modification would provide to improve various in wireless communications systems.

In regard claim 48, Lee teaches or discloses a computer readable medium storing computer executable code thereon which, when executed by a processor, performs an operation for wireless communications by a user equipment (UE) comprising:
receiving one or more demodulation reference signals (DMRSs) for a sidelink data channel transmission via a set of one or more antenna ports (see paragraphs [0124] and [0138], the sidelink RSRP may be an RSRP measurement value calculated using filtering of an L1 (layer-1) layer. For example, a reference signal for measuring a sidelink RSRP may be a predefined reference signal. As an example, a reference signal for measuring the RSRP may be a PSSCH DMRS (Demodulation Reference Signal), a DMRS for a PSSCH, or a DMRS related to a PSSCH);
code for receiving a second stage of a two-stage sidelink control information (SCI) transmission using antenna ports from the set of antenna ports (see paragraphs [0110], [0131], [0138], [0152], [0213], and [0237], SCI may be replaced with PSCCH. And/or, only when a transmitting UE transmits two-stage SCI to a receiving UE, the term expressed as SCI may be replaced with first SCI or second SCI. And/or, only when a transmitting UE transmits 2-stage SCI to a receiving UE and transmits second SCI through a PSSCH, the term expressed as PSSCH may be replaced with second SCI); and 
Lee may not explicitly teach or disclose code for demodulating the second stage of the two-stage SCI using the one or more DMRS for the sidelink data channel.
However, Salim teaches or discloses code for demodulating the second stage of the two-stage SCI using the one or more DMRS for the sidelink data channel (see paragraphs [0057], [0061], second stage SCI may use the same demodulation reference symbols (DMRS) as of data in PSSCH, the front-loaded DMRS may be helpful for fast SCI detection and the second stage SCI may follow right after the front-loaded DMRS symbol).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee by including code for demodulating the second stage of the two-stage SCI using the one or more DMRS for the sidelink data channel suggested by Salim. This modification would provide to improve various in wireless communications systems.


Claim(s) 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Salim as applied to claims above, and further in view of Li.

In regard claims 14 and 36, Lee and Salin may not explicitly teach or disclose the method of claim 13, wherein the first SCI and the second SCI are frequency division multiplexed (FDMed) in one or more symbols in a slot.
However, Li teaches or discloses wherein the first SCI and the second SCI are frequency division multiplexed (FDMed) in one or more symbols in a slot (see paragraph [0225], the 1st stage SCI and the 2nd stage SCI can be transmitted without any time gap between them, e.g., the 1st stage SCI and the 2nd stage SCI can be FDM-ed and transmit together with the data; or the 1st stage SCI and the 2nd stage SCI can be transmitted in contiguous symbols, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method of performing SL communication of Lee and a method for transmission of SCI messages in sidelink communications of Salim by including wherein the first SCI and the second SCI are frequency division multiplexed (FDMed) in one or more symbols in a slot suggested by Li. This modification would provide for configuring sidelink transmission and dynamically scheduled very low latency read on paragraph [0006].

Allowable Subject Matter
Claims 8-10, 15-17, 20-22, 37-39, and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 10/22/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476